Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clayton Brown appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Mathena, No. 7:10-cv-00192-sgw-mfu, 2010 WL 1965105 (WJD.Va. May 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *988the court and argument would not aid the decisional process.

AFFIRMED.